Per Curiam. Attorney Thomas B. Devine III, a full-time public defender for the Sixth Judicial District, has filed a motion asking to be relieved from representing Appellant Ronald O’Neal on appeal. Appellant was convicted in the Pulaski County Circuit Court of capital murder and was sentenced to fife without parole.  Mr. Devine asserts that because he is a full-time public defender with a full-time state-funded secretary, he is ineligible for compensation for work performed regarding this appeal, pursuant to this court’s holding in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). He therefore requests this court to relieve him of his duties on appeal. We grant Mr. Devine’s motion to be relieved for good cause shown. See Munn v. State, 351 Ark. 324, 92 S.W.3d 63 (2002) (per curiam); Newman v. State, 350 Ark. 265, 85 S.W.3d 883 (2002) (per curiam). Mark Murphy Henry, of Fayetteville, will be substituted as Appellant’s attorney in this matter. It is so ordered. Thornton, J., not participating.